           Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS
____________________________________
MAURA O’NEILL, as administrator         )
Of the Estate of Madelyn E. Linsenmeir, )
                      Plaintiff,        )
v.                                      )
                                        )
CITY OF SPRINGFIELD, MOISES             )                    Civil Action No.: 3:20-cv-30036
ZANAZANIAN, REMINGTON MCNABB, )
SHEILA RODRIGUEZ, HAMPDEN               )
COUNTY SHERIFF’S DEPARTMENT, )
And JOHN/JANE DOES NOS. 1-5,            )
                      Defendants        )
____________________________________)


          MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS


    I.       Introduction


Now come the Defendants, City of Springfield (“Springfield”), Moises Zanazanian, Remington

McNabb and Sheila Rodriguez (“Municipal Defendants”) and move this Honorable Court to

dismiss so much of the Complaint as is addressed to Springfield and the Municipal Defendants

under Mass. R Civ. P. Rule 12(b)(6).

    II.      Factual Allegations

     The complaint 1 filed in this matter contains four (4) Counts, of which two (2) are addressed

to the Municipal Defendants, i.e. . COUNT I: vs. City, Zanzanian, McNabb, Rodriguez: Failure

to provide medical care under 14th Amendment in violation of 42 USC § 1983, and COUNT IV:




1
 For purposes of this motion to dismiss, the allegations in the Complaint are treated as if true. All factual
allegations in the complaint must be deemed true and all reasonable inferences must be drawn plaintiff’s favor.
See Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). By filing this motion the Municipal
Defendants do not intend to admit to any facts set out herein.
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 2 of 10




Against all individual defendants alleging intentionally causing wrongful death in violation of

MGL c. 229, section 2.

    The Complaint recounts facts which are alleged to have occurred from September 28,

2018 until Madelyn Linsenmeir’s death on October 7, 2018. Specifically the complaint,

brought by and through the administratrix of the Estate of the late Madelyn Linsenmeir

(“Linsenmeir”), alleges that Ms. Linsenmeir was a long time opioid addict. Comp. ¶ 13.

She also had a pre-existing medical condition known as Infectious Endocarditis, a

potentially life threatening condition which usually affects heart valves. Comp. ¶ 20. She

allegedly communicated with her family on September 28, 2018, and told them she was

very sick, but was afraid to go to the Emergency Room due to warrants for her arrest

being outstanding. Comp. ¶¶ 21, 22.

    Ms. Linsenmeir was arrested by the Springfield Police Department on September 29, 2018.

Comp. ¶ 25. The complaint alleges that the Municipal Defendants were at all material times

aware that Ms. Linsenmeir was an intravenous drug user. Comp. ¶ 32. Ms. Linsenmeir, per the

complaint, was brought to the booking area of the Springfield Police Department at or about 5:34

p.m., and was visibly limping at the time. Comp. ¶ 33. Defendants Zanzanian and McNabb

were members of the Springfield Police Department, and were both working in the booking area

at all material times. Comp. ¶¶ 28 and 29. Defendant Rodriguez was at all material times an

employee of the SPD, and worked as a matron in the holding cell and booking areas. Comp. ¶

30. The complaint alleges Ms. Linsenmeir complained of pain, difficulty breathing, swollen

extremities, was crying from pain, stated she felt like she might pass out, requested water, stated

her chest hurt, and said she needed water before she could use the phone at that time. Comp. ¶¶

39-45. She denied any need for psychiatric help, and said she “might need to go to the hospital.”
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 3 of 10




Comp. ¶ 38. Her legs were allegedly too swollen to walk. Comp. ¶¶ 39-42. The complaint

further alleges the SPD took pictures of her swollen right knee and leg area. Comp. ¶ 46.

Defendant Rodriguez is alleged to have observed that Ms. Linsenmeir was in too much pain to

lie down. Comp. ¶ 47.

   At approximately 7:38 p.m. Ms. Linsenmeir allegedly re-entered the booking area. Comp. ¶

48. The complaint alleges Zanzanian motioned for McNabb to NOT activate the audio recording

equipment.

     Ms. Linsenmeir spoke with Zanzanian for a few moments and then called her mother.

Comp. ¶ 51. The complaint alleges that McNabb, Zanzanian and Rodriguez all overheard her

conversation with her mother, and that during the call Ms. Linsenmeir advised her mother that

she had been arrested, had asked for and been denied medical care, and that she was very sick, in

pain and needed help. Comp. ¶¶ 51 and 52. The complaint alleges that Zanzanian told Ms.

Linsenmeir and her mother that he was not going to provide Ms. Linsenmeir with medical care.

Comp. ¶ 53.

   The complaint alleges that after the phone call Ms. Linsenmeir continued to ask for medical

attention, that she was crying and distressed, that she was pointing to her chest and her knee, and

that she had great difficulty walking back to her cell. Comp. ¶ 57.

     Per the complaint, Ms. Linsenmeir was transferred the next day to the custody of the

Hampden County Sheriff’s Department (“HCSD”) office. Comp. ¶ 62. She remained in the

custody of the HCSD until her death on October 7, 2018. Comp. ¶ 74. She had been admitted to

a hospital on October 4, 2018. Comp. ¶¶ 71-72.
          Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 4 of 10




   III.      Standard of Review

      In order to survive a motion to dismiss for failure to state a claim, the complaint must

assert “factual allegations [that are] enough to raise a right to relief above the speculative level.”

Ashcroft v. Iqbal, 556 U.S 662, 129 S. Ct. 1937 (2009) citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007). “[T]he complaint must contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under some viable legal theory.”

National Hockey League Players Ass'n v. Plymouth Whalers Hockey Club, 419 F.3d 462 (6th

Cir. 2005). Also, the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

129 S. Ct. 1937 (2009).

          In evaluating whether a complaint states a plausible claim, the Court must “perform [a]

two-step analysis.” Cardigan Mtn. Sch. v. N.H. Ins. Co., 787 F.3d 82, 84 (1st Cir.2015). At the

first step, the Court must “distinguish the complaint's factual allegations (which must be

accepted as true) from its conclusory legal allegations (which need not be credited).” Id. (quoting

García–Catalán v. United States, 734 F.3d 100, 103 (1st Cir.2013)). At step two, the Court must

“determine whether the factual allegations are sufficient to support the reasonable inference that

the defendant is liable.” Id. (quoting García–Catalán, 734 F.3d at 103) (internal quotation marks

omitted). This standard is “not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937

(quoting Twombly, 550 U.S. at 556, 127 S.Ct. 1955). “Applying the plausibility standard is ‘a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’ ”Saldivar v. Racine, 818 F.3d 14, 18 (1st Cir. 2016).
         Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 5 of 10




    The court must accept all factual allegations in the complaint as true and draw all reasonable

inferences in favor of the plaintiff. See Langadinos v. American Airlines, Inc., 199 F.3d 68, 69

(1st Cir. 2000). “Although detailed factual allegations are not required to survive a motion to

dismiss, ‘more than labels and conclusions’ are required.” McLaughlin, 146 F. Supp.3d at 287

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A ‘formulaic recitation of the

elements of a cause of action’ is not enough.” 146 F. Supp.3d at 287 (quoting Twombly, 550

U.S. at 555). “The facts alleged must ‘raise a right to relief above the speculative level.’” 146 F.

Supp.3d at 287 (quoting Twombly, 550 U.S. at 555). “The plaintiff must ‘nudge[] [the] claims

across the line from conceivable to plausible,’ or the claims will be dismissed.” 146 F. Supp.3d

at 287 (quoting Twombly, 550 U.S. at 570). “‘The make-or-break standard . . . is that the

combined allegations, taken as true, must state a plausible, not a merely conceivable, case for

relief.’” 146 F. Supp.3d at 287 (quoting Sepulveda-Villarini v. Dep’t of Educ. Of P.R., 628 F.3d

25, 29 (1st Cir. 2010)). “The plausibility standard ‘asks for more than a sheer possibility of

actionable conduct.” 146 F. Supp.3d at 287 (citing Sepulveda-Villarini, 628 F.3d at 29).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   IV.       Argument

     A. Count I must be dismissed as the Decedent was not in the custody of the Defendants at
        the time of her death.

         As set out above, per the complaint, Ms. Linsenmeir was in the custody of the Springfield

Police Department until September 30, 2018, and was thereafter transferred to the custody of the

Hampden County Sheriff’s Department.

   The First Circuit has recognized a claim under the 14th Amendment for failure to provide

medical care to pre-trial detainees. “A state and its subdivisions are under a substantive
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 6 of 10




obligation imposed by the Due Process Clause of the Fourteenth Amendment to refrain at least

from treating a pretrial detainee with deliberate indifference to a substantial risk of serious harm

to health. City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct. 2979, 77 L.Ed.2d

605 (1983); see Farmer v. Brennan, 511 U.S. 825, 835, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)

(standard of deliberate indifference except as to excessive force claims).” Coscia v. Town of

Pembroke, Mass., 659 F.3d 37, 39 (1st Cir., 2011).

   As noted by the Court in Coscia, the Fourteenth Amendment duty to pre-trial detainees

springs from the unique circumstances of detention. Id. at 40-41. “The government's obligation

to prevent avoidable harm by providing medical care during custody is, in other words, a

substitute for the responsibility that a reasonable person would bear for himself, if he were not

detained.” Id.

    In Coscia, the Court declined to extend liability to post custody loss. The decedent in

Coscia was arrested following an automobile accident; he expressed suicidal ideation over the

course of his detention, and was not placed in a cell, but rather was held under suicide protocols.

Id. at 37-38. He was released at about 6 o’clock in the evening, and killed himself at about 8:00

a.m. the next morning. Id.

    Here the decedent had not been in the custody of the Municipal Defendants for 7 days at the

time of her death; she was in the custody of the HCSD throughout that time. Moreover, she was

not admitted to the hospital until October 4, 2018, four days after having been transferred.

    The Plaintiff does not, and, indeed cannot, claim that the condition causing Ms.

Linsenmeir’s death was caused by the municipal defendants. As plead, Ms. Linsenmeir suffered

from a serious pre-existing condition, which may have been secondary to her intravenous drug

use. She was aware that she was ill, and refused to seek medical help herself prior to her arrest,
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 7 of 10




despite her family’s exhortations to seek assistance. Ms. Linsenmeir was transferred to the

custody of the HCSD in essentially the same condition she was in when arrested. No due

process violation has been stated in the complaint against the municipal defendants. As the Court

held, “in the absence of a risk of harm created or intensified by state action there is no due

process liability for harm suffered by a prior detainee after release from custody in circumstances

that do not effectively extend any state impediment to exercising self-help or to receiving

whatever aid by others may normally be available.” Id at 41. Count I must be dismissed.

     B. The facts plead are insufficient to state a claim for any of the municipal defendants
        intentionally causing Ms. Linsenmeir’s wrongful death in violation of MGL c. 229,
        section 2, and thus Count IV must be dismissed.

    Plaintiff has brought claims against Rodriguez, Zanzanian and McNabb (along with the

unknown Doe defendants in the employ of the HCSD) for Ms. Linsenmeir’s wrongful death in

violation of MGL c. 229, section 2, not under a theory of negligence, but rather claiming the

defendants caused Madelyn Linsenmeir death by intentional acts. Comp. ¶ 113. The facts

alleged are insufficient as a matter of law to sustain a finding of intentional conduct.

   Under the Massachusetts State Tort Claims Act (“MTCA”), individual employees, such as the

ones named here, are not liable for negligence, and suit can only be maintained against the public

employer. MGL c. 258, § 2. The municipality cannot be held liable for intentional acts of its

employees, and under those circumstances suit can only be brought against the public

employees. MGL c. 258, §10. Claims are capped at $100,000.00 which are governed by the

MTCA.

   In an obvious bid to avoid the cap on damages, Plaintiff has sought to characterize the alleged

acts complained of as “intentional.” The facts alleged, however, fail to state such a claim.

There can be no doubt that the municipal employees at all times material were acting within the
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 8 of 10




scope of their official duties, and thus entitled to the acts protection. See, e.g., Comeau v. Town

of Webster, 881 F.Supp.2d 177, (D.Mass, 2012). In an obvious bid to avoid the cap on damages,

Plaintiff has sought to characterize the alleged acts complained of as “intentional.” The facts

alleged, however, fail to state such a claim. There can be no doubt that the municipal employees

at all times material were acting within the scope of their official duties, and thus entitled to the

MTCA’s protection. See, e.g., Comeau v. Town of Webster, 881 F.Supp.2d 177, (D.Mass,

2012). The Courts have had opportunities over the years to consider what constitute intentional

conduct sufficient to bring the claim outside the provisions of Chapter 258. “Although

recklessness is considered negligent, rather than intentional, conduct for purposes of the MTCA,

willful conduct connotes action intended to do harm and would be viewed as an intentional tort.”

Justiniano v. Walker, 2016 U.S. Dist. LEXIS 129737 * 11; See Kowalski v. Gagne, 914 F.2d

299, 303 (1st Cir. 1990) (“willful conduct has been described as action intended to do harm,

while conduct is wanton or reckless when 'in the face of a known or obvious risk [one]

intentionally persist[s] in conduct involving a high degree of probability that substantial harm

would result to another.'"); Stamps v. Town of Framingham, 38 F.Supp.3d 146, 159 (D. Mass.

2014) (noting that recklessness is considered negligent and implicitly treating willful or wanton

conduct as intentional); Farrah ex rel. Estate of Santana v. Gondella, 725 F.Supp.2d 238 (D.

Mass. 2010) (same). In order to avoid the limitations of the MTCA the intentional act must be

such that the actor intended harm to the Plaintiff. Foster v. McGrail, 844 F.Supp. 16, 25

(D.Mass.,1994). No such intent can be inferred from the actions of the municipal defendants

named herein. Thus, Count IV must be dismissed.
        Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 9 of 10




   V.         Conclusion

   For the reasons set out above, the Defendants, City of Springfield, Moises Zanazanian,

Remington McNabb and Sheila Rodriguez and move this Honorable Court to dismiss so much of

the Complaint as is addressed to Springfield and the Municipal Defendants under Mass. R Civ.

P. Rule 12(b)(6).

                               L.R. 7.1 (A)(2) CERTIFICATION

        The undersigned hereby certify that they have attempted to advise Plaintiff of this Motion

to dismiss.

                                             The Defendants,
                                             City of Springfield, Moises Zanazanian,
                                             Remington McNabb and Sheila Rodriguez,

                                             By their attorneys:

Date: May 11, 2020                           By: /s/ Lisa C. deSousa
                                             Lisa C. deSousa, Esquire
                                             BBO#546115
                                             City of Springfield Law Department
                                             36 Court Street, Room 210
                                             Springfield, MA 01103
                                             Tel: (413) 787-6085
                                             Fax: (413) 787-6173
                                             ldesousa@springfieldcityhall.com



                                             /s/ Kevin B. Coyle
                                             Kevin B. Coyle, Esq. BBO#103540
                                             Attorney for the Defendants
                                             1299 Page Boulevard
                                             Springfield, MA 01104
                                             Tel: (413) 787-1524
                                             Email: attycoyle@aol.com
         Case 3:20-cv-30036-MGM Document 21 Filed 05/11/20 Page 10 of 10




                                              /s/ John K. Vigliotti
                                              John K. Vigliotti, Esq. BBO# 642337
                                              Reardon, Joyce & Akerson, P.C.
                                              4 Lancaster Terrace
                                              Worcester, MA 01609
                                              Phone (508)754-7285
                                              Fax: (508) 754-7220
                                              jvigliotti@rja-law.com




                                 CERTIFICATE OF SERVICE

         I, the undersigned hereby certify that a true copy of the within document was this day
served upon Plaintiff via the Federal District Court ECF to all parties.
SIGNED under the pains and penalties of perjury.

Dated:    May 11, 2020                                       /s/ Lisa C. deSousa
                                                             Lisa C. deSousa, Esq.
